Citation Nr: 1647460	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-40 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS) of the lumbar spine (hereinafter lumbar spine disability). 

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to a service-connected lumbar spine disability.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include depression, alcohol dependence, and an alcohol-induced mood disorder, and to also include as secondary to his lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part assigned a 40 percent evaluation for the Veteran's lumbar spine disability effective October 15, 2008-the date of the Veteran's claim-denied service connection for alcohol dependence and alcohol-induced mood disorder, and denied service connection for radiculopathy of the bilateral lower extremities.  The Veteran has timely appealed the above issues.  Also, the Board has taken jurisdiction over a claim for TDIU at this time in in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The lumbar spine and TDIU issues as well as the reopened claim for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of service connection for a left knee disability has been raised by the record in a September 1998 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2015). 

FINDINGS OF FACT

1.  The Veteran's radiculopathy of the bilateral lower extremities is proximately due to his service-connected lumbar spine disability. 

2.  New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since the final February 1999 rating decision that denied service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for radiculopathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.310 (2015). 

2.  New and material evidence has been received, and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Psychiatric Disorder

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran claimed service connection for a psychiatric disorder, to include as secondary to his lumbar spine disability, in November 1998; in a February 1999 rating decision, the AOJ denied service connection for the Veteran's psychiatric disorder, noting that there was no evidence of record that showed a psychiatric disability or a psychiatric disability related to his service-connected back condition.  The Veteran was notified of that decision in a March 1999 letter.  The Veteran did not submit any additional evidence or a notice of disagreement within one year of that letter.

As no new and material evidence was received during the appeal period following the March 1999 letter, the February 1999 rating decision became final.  See 
38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the March 1999 notification letter, the February 1999 rating decision is final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for a psychiatric disorder.  
See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); 38 C.F.R. § 3.156.
The Veteran filed his claim to reopen his psychiatric disorder claim in November 2009; the AOJ afforded the Veteran a VA psychiatric examination in December 2009, which noted diagnoses of alcohol dependence and an alcohol-induced mood disorder.  Additionally, the Veteran submitted VA treatment records, including a September 2008 treatment note, which noted diagnoses of depression, not otherwise specified, and alcohol abuse.  The Board concludes that the evidence received since February 1999 clearly demonstrates a current psychiatric disability. 

Based on the evidence received since the final February 1999 rating decision, including the Veteran's statements, the diagnoses of alcohol dependence, an alcohol-induced mood disorder, and depression, and the AOJ's determination that a VA examination was necessary in this case, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder, and this claim is reopened.  See 
38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Service Connection for Radiculopathy of Bilateral Lower Extremities

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

After a review of the claims file, the Board notes that the Veteran is currently service-connected for a lumbar spine disability.  Additionally, the Veteran underwent a July 2014 VA examination, wherein the examiner noted the Veteran had radicular pain due to radiculopathy, that it caused severe pain, paresthesia, and numbness in the right and left lower extremities, and that it involved the L4, L5, S1, S2, and S3 nerve roots.  However, the examiner concluded the Veteran had bilateral lumbar radiculopathy superimposed to diabetic neuropathy.

Additionally, in May 2012 a letter from the Veteran's private physician, Dr. J.A.J., opined that the Veteran's radiculopathy was directly related to and due to his discogenic conditions.  

The Board notes that the evidence is clear that the Veteran has radiculopathy in this case which is related to the Veteran's service-connected lumbar spine disability.  While the Board acknowledges that the AOJ indicated that service connection was not warranted due to the radiculopathy being superimposed onto his diabetic neuropathy, the Board notes that such separation of symptomatology is more appropriately addressed during the rating process; the law merely requires the three noted elements above.  In this case, the evidence is clear that the Veteran has radiculopathy and that such is due to his service-connected disability; no further evidence is required in this case.  

Accordingly, the Board finds the evidence of record warrants a finding of service connection for bilateral lower extremity radiculopathy as secondary to the Veteran's service-connected lumbar spine disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) 
(West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder has been received, that claim is reopened, and to this extent, the appeal of that issue is granted.

Service connection for radiculopathy of the bilateral lower extremities as secondary to a lumbar spine disability is granted.

REMAND

As discussed above, the Veteran's claim for service connection for a psychiatric disorder has been reopened.  The Veteran underwent a December 2009 VA psychiatric examination, in which the examiner only diagnosed the Veteran with alcohol dependence and an alcohol-induced mood disorder.  She did not address any additional psychiatric disorders, including depression, which was diagnosed in 2008 VA treatment records, and anxiety neurosis, diagnosed in a 1974 VA examination.  Thus, the Board finds that psychiatric examination is inadequate. A remand is therefore necessary in order to obtain a new VA examination and an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Regarding the lumbar spine claim, the Veteran underwent a VA examination of that disability in July 2014.  In that examination report, the examiner noted that she reviewed VA treatment records from July 2010, February 2011, May 2011, and August 2011; after a review of the claims file, the Board is unable to locate those records.  Therefore, it appears that there are outstanding VA treatment records and a remand is necessary in order to obtain those records and any other private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that the July 2014 lumbar spine examination appears to be deficient under Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In order to correct any potential deficiencies and to effectuate orderly and efficient adjudication of the Veteran's claims, on remand, the Veteran should be afforded another adequate VA examination of his lumbar spine disability. 

Finally, respecting the Veteran's TDIU claim, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Nevertheless, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran, respecting that claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the Mayaguez VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2. Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disability or psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition to completing the above testing, the examiner should additionally address any neurological complications associated with his lumbar spine disability, to include any radiculopathy, or bowel or bladder dysfunction that may be related to the Veteran's lumbar spine disability.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4. Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder is related to military service or the Veteran's service-connected lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found at any time during the course of the appeal, to include depression and/or an anxiety disorder.  The examiner should opine whether the Veteran's psychiatric disorders, including a depression and/or anxiety disorders, at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service.

Then, the examiner should also opine whether any psychiatric disability is at least as likely as not (a) caused by, or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected lumbar spine disability. 

If aggravation of the Veteran's psychiatric disorder by his lumbar spine disability is found, the examiner must attempt to establish a baseline level of severity of his psychiatric disorder prior to aggravation by the service-connected lumbar spine disability.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5. The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

6. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder, increased evaluation for his lumbar spine disability, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


